Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen Earl appeals the district court’s order granting summary judgment to the Government on his action under the Federal Tort Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Earl v. United States, No. 5:14-cv-00115-F, 2016 WL 3080791 (E.D.N.C. May 31, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED